Citation Nr: 0628348	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon 


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
kidney stones.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
prostate disability.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of removal of the veteran's colon.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by dizziness and blackouts.
7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blackouts, broken wrists, broken 
ankle, broken ribs, and kidney and prostate damage as a 
result of lack of treatment for diabetes mellitus by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1948 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2006.

The issues of whether new and material evidence have been 
received to reopen the claims of entitlement to service 
connection for a lumbar spine disability, diabetes mellitus, 
kidney stones, a prostate disability, residuals of removal of 
the veteran's colon, and a disability manifested by dizziness 
and blackouts are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any blackouts, broken bones and kidney damage suffered by the 
veteran following treatment for diabetes mellitus at a VA 
Medical Center (VAMC) did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, nor as a result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in May and 
October 2002 and issued the rating decision which was the 
initial denial of the veteran's claims in April 2003.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May and October 2002 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  In the letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letters implicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating.  Despite the inadequate notice provided to 
the appellant on this element, the Board finds no prejudice 
to the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and his representative have alleged no prejudice as a result 
of this or any other error in the duty to notify.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the veteran.  The record includes 
service medical records and private medical records.  The 
Board notes that the veteran has been examined in connection 
with his claim.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
veteran with this claim.

VA has fulfilled its duty to notify and assist the appellant 
in the claims under consideration and that adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since the 
appellant filed this § 1151 benefits claim in 2002, the 
amended 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West 2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. § 
1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause. In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result 
of...hospitalization, medical or surgical treatment..., the 
following considerations will govern: (1) It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  (2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of...hospitalization, medical or surgical 
treatment,...

In the instant case, there is no competent medical evidence 
of negligence or other fault on the part of VA in treating 
the veteran for his diabetes mellitus, nor is there evidence 
of any event that was not reasonably foreseeable.  

A February 2003 VA examination report notes that the 
veteran's c-file and medical chart were extensively reviewed.  
The examiner noted that the veteran was diagnosed with 
diabetes mellitus in 1990 and that his glipizide was stopped 
for a period of time in 1995 because of an episode of 
hypoglycemia.  His records indicate that he was on diet 
control only for a year or two and that he was restarted on 
his medication in 1997.  The examiner noted that the 
veteran's medical records show that his kidney stones 
predated his diabetes by many decades, with the kidney stones 
starting in the 1950s and diabetes mellitus being diagnosed 
in 1990.  He also noted a kidney infection in 1995 which the 
examiner stated was contributed to by his long history of 
kidney stones and aggravated by his diabetes mellitus, but 
that there was no evidence of any residual kidney damage from 
this infection as his urinalyses and microalbumin/creatinine 
ratios had been normal since that time. The examiner noted 
that the veteran did have some syncope spells in service, but 
that the three-hour glucose test that the veteran had in 
service clearly showed that he did not have diabetes at the 
time of the syncope spells.  

In his summary, the examiner noted that the veteran's syncope 
spells were not secondary to his diabetes as the spells were 
noted during active duty service and diabetes mellitus was 
ruled out during service based on glucose testing and was, in 
fact, not diagnosed until 1990.  The examiner also noted that 
the veteran did not have any damage to his kidneys as a 
result of his diabetes as he had a long history of kidney 
stones that pre-dated his diagnosis of diabetes mellitus.  
The examiner additionally noted that the veteran has no 
current kidney problems, so there was no evidence of any 
current residuals from the kidney stones or kidney infection.

The examiner summarized his findings by stating that the 
veteran's possible syncopal episodes are not caused by 
diabetes and the veteran's diabetes has not resulted in any 
end-organ damage or complications.  The examiner did note the 
veteran's benign prostate hypertrophy and stated that it was 
not a condition that has been established as being caused by 
diabetes; as such, there was less than a 50 percent 
probability that the benign prostate hypertrophy was caused 
by the veteran's diabetes.  

A separate February 2003 VA examination report reflects that 
after reviewing the veteran's extensive c-file and examining 
the veteran, the examiner believed that the veteran's falls 
which resulted in broken bones of the ankle, wrists and ribs 
are not in any way related to the veteran's diabetes.  The 
examiner noted that the veteran does have some sort of 
seizure disorder but that the seizures began before his 
induction into active duty service.

In short, both VA examiners found that none of the veteran's 
orthopedic injuries or his prostate or kidney problems were 
due to his diabetes or any lack of treatment for diabetes.  
The first examiner, as noted above, also examined the 
veteran's medical chart and his treatment at the VA medical 
center and made no finding of negligence or any fault on the 
part of VA in treating the veteran's diabetes mellitus.  

In light of the lack of evidence of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for additional disability consisting of blackouts, 
broken wrists, broken ankle, broken ribs, and kidney and 
prostate damage, claimed to have resulted from treatment in a 
VA facility, is not warranted.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  As such, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability consisting of blackouts, broken 
wrists, broken ankle, broken ribs, and kidney and prostate 
damage, is denied.


REMAND

As to the issues of whether new and material evidence has 
been received to reopen the veteran's claims of entitlement 
to service connection for a lumbar spine disability, diabetes 
mellitus, kidney stones, a prostate disability, residuals of 
removal of the veteran's colon, and a disability manifested 
by dizziness and blackouts, additional due process 
considerations remain to be satisfied.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that, in an application to 
reopen a claim for service connection, in addition to 
notifying a claimant of the evidence and information that is 
necessary to reopen the claim, VA must also notify the 
claimant of what evidence and information is necessary to 
establish entitlement to the underlying claim for service 
connection sought by the claimant.  (Emphasis added.)  In 
reviewing the record, the Board finds that, with respect to 
the claims to reopen, the notice furnished to the veteran was 
incomplete.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In view of the need to return the case to the RO 
for the reasons outlined above, the Board believes is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and regulations 
that implement these statutory changes.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Also ensure 
compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VA must notify a 
claimant of the evidence and information 
that is necessary to reopen the claim and 
VA must notify the claimant of the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefit sought 
by the claimant).  Notice consistent with 
38 U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim to 
reopen, must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen under the current 
definition of what constitutes new and 
material evidence and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.

Also, provide the appellant with 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and an effective date 
if any of the underlying claims for 
service connection are granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal remain denied, furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


